Order modified so as to provide that the actual expenses incurred by the attorney for plaintiff in attending the examination before the commissioner of the witness produced on behalf of the defendant are to be paid by the defendant, and also an allowance of §150 as counsel fee; said expenses and allowance to be taxed before a justice of the Supreme Court on three days’ notice, payment thereof to be made within ten days after said taxation; and as so modified the order is affirmed, without costs of this appeal to either party. All concurred.